Plaintiff in error was convicted at the June, 1910, term of the district court of Johnston county of the crime of murder, and sentenced on the 29th day of June, 1910, to life imprisonment in the state penitentiary. Counsel have perfected their appeal and filed their brief as provided by the statute and the rules of this court. It appears that on the 14th day of September, 1911, plaintiff in error was pardoned by Acting-Governor McAlester. This court has repeatedly held that securing a pardon or parole while an appeal is pending in this court amounts to an abandonment of the appeal, and following the case of Gilmore v.State, 3 Okla. Cr. 639, 108 P. 416, the appeal in this case is dismissed. *Page 652